     Case 2:85-cv-04544-DMG-AGR Document 1069 Filed 01/19/21 Page 1 of 2 Page ID
                                     #:42597



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
13           Plaintiffs,
                                              ORDER ON APPLICATION TO
14                v.                          SEAL [1061]
15
      JEFFREY A. ROSEN, Acting Attorney
16
      General of the United States; et al.,
17
18           Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1069 Filed 01/19/21 Page 2 of 2 Page ID
                                     #:42598



 1         THIS CAUSE comes before the Court upon Defendants’ Application for
 2   Leave to File Under Seal Portions of ORR Juvenile Coordinator Report. [Doc. #
 3   1061.]
 4         UPON CONSIDERATION of the Application, and for the reasons set forth
 5   therein, the Court hereby ORDERS that Defendants file the following document
 6   under seal within three business days:
 7             Juvenile Coordinator Report of Aurora Miranda-Maese (portions)
 8
 9
     IT IS SO ORDERED.
10
11
     DATED: January 19, 2021

12
13                                            DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
